Title: To George Washington from Brigadier General James Potter, 14 October 1777
From: Potter, James
To: Washington, George

 

Sir
Springfield meeting House [Pa.] Octr 14 1777

There was a report of one or two thousand Troops coming up from Wilmington yesterday—the report has been premature; it is said, & I believe true, that on Saturday last 300 men landed at Wilmington and it is believed that they & the Garrison will march up this day, if they do, I will harress them as much as I can—There was a large number of Ships went up as far as they could for the Shevcaudefrieze yesterday—The enemy keeps very Still about Philada and do not cross only at Rudolphs Ferry.
Three of the men that was taken in Chester, which I sent your Excellency, I am well informed are pilots to Lord Howe.
I think I have too small a party, my Number is 589 and this day about 70 will go off—I keep out partys on the Roads night & day. I have the honor to be Your Excellencys Obedt Huml. Servt

Ja’s Potter

